The court has read the entire record and bill of exceptions, considered, and decided the questions controlling the disposition of this appeal, sitting en banc.
We are of the opinion, and hold, that under the established and well-known rule, prevailing in this state, it was error to refuse to grant appellant's motion to set aside the verdict of the jury, and the judgment of conviction rendered thereon, and to grant to him a new trial; this by reason of the insufficiency of the evidence to support same. Cobb v. Malone, etc., 92 Ala. 630, 9 So. 738. At most, we think the evidence merely raises a suspicion that appellant was guilty as charged, and convicted. The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.